SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Clarus Corporation (Name of Issuer) Class A Common Stock, $0.01 Par Value Per Share (Title of Class of Securities) (CUSIP Number) June 30, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 182707109 Schedule 13G Page2of 5 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSON (ENTITIES ONLY): Ashford Capital Management, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,230,303 shares 6 SHARED VOTING POWER 0 shares 7 SOLE DISPOSITIVE POWER 1,230,303 shares 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,230,303 shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESCERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.7% 12 TYPE OF REPORTING PERSON* IA CUSIP No. 182707109 Schedule 13G Page3of 5 Pages Item 1. (a) Name of Issuer: Clarus Corporation (b) Address of Issuer’s Principal Executive Offices: 2084 East 3900 South, Salt Lake City, Utah 84124 Item 2. (a) Name of Person Filing: Ashford Capital Management, Inc. (b) Address of Principal Business Office or, if none, Residence: P.O. Box 4172, Wilmington, DE19807 (c) Citizenship: A Delaware Corporation (d) Title of Class of Securities: Class A Common Stock, $0.01 Par Value Per Share (e) CUSIP Number:182707109 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (b) o Bank as defined in section 3(a)(6) of the Act (c) o Insurance company as defined in section 3(a)(19) of the Act (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (e) x An investment adviser in accordance with §240.13d-1(b)(1(ii)(E) (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F) (g) o A parent holding company or control personin accordance with §240.13d-1(b)(1)(ii)(G) (h) o A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (j) o Group, in accordance with §240.13d-1(b)-1(ii)(J) Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: 1,230,303 shares (b) Percent of Class:5.7% The foregoing percentage is calculated based on 21,557,234shares of Common Stock reported to be outstanding as of June 24, 2010 in the Issuer’s Proxy Statement on DEF 14A on June 29, 2010. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:1,230,303 shares (ii) Shared power to vote or to direct the vote:0 shares CUSIP No. 182707109 Schedule 13G Page4of 5 Pages (iii) Sole power to dispose or to direct the disposition of:1,230,303 shares (iv) Shared power to dispose or to direct the disposition of:0 shares Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person The shares reported by the Reporting Person, a registered investment advisor, are held in separate individual client accounts, two separate limited partnerships, and six commingled funds. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company N/A Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 182707109 Schedule 13G Page5of 5 Pages SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:July 12, 2010 ASHFORD CAPITAL MANAGEMENT, INC. By:/s/Anthony M. Petrucci Anthony M. Petrucci Chief Financial Officer
